Name: Council Regulation (EC) No 3050/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the constructions, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  EU finance;  production;  trade;  air and space transport
 Date Published: nan

 Avis juridique important|31995R3050Council Regulation (EC) No 3050/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the constructions, maintenance and repair of aircraft Official Journal L 320 , 30/12/1995 P. 0001 - 0013COUNCIL REGULATION (EC) No 3050/95of 22 December 1995temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraftTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties for these products completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas the regulations temporarily suspending the autonomous duties for aircrafts have not been modified in substance over these last years; whereas, due to this fact, in an effort to rationalize the entry into force of the measures concerned, it appears appropriate not to limit the period of validity of this Regulation, as modification to its scope can be effected by Council regulation in cases of need; Whereas Council or Commission Decisions amending the combined nomenclature and Taric Codes result in no substantive changes; whereas, in the interests of simplification, provision should be made to empower the Commission, after consulting the Customs Code Committee, to make the necessary amendments and technical adjustments to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be totally suspended where, provided that the said products are intended for the construction, maintenance and repair of aircraft of an unladen weight exceeding 2 000 kilograms. The control of the end use is effected, conforming to Articles 291 to 304 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (1). Article 2 The provisions necessary for the application of this Regulation, namely amendments and technical adjustments necessitated by changes in the combined nomenclature or Taric Codes shall be adopted by the Commission according to the procedure provided for in Article 3. Article 3 1. The Commission shall be assisted by the Customs Code Committee set up under Article 247 of Council Regulation (EEC) No 2913/92 (2). 2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EC Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of three months from the date of this communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the preceding subparagraph. 3. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman, either on his own initiative or at the request of a Member State. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly application in all Member States. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 1762/95 (OJ No L 171, 21. 7. 1995, p. 8). (2) OJ No L 302, 19. 10. 1992, p. 1. Regulation as last amended by the 1994 Act of Accession. ANNEX >TABLE>